t c memo united_states tax_court becker holding corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date jerald david august and james p dawson for petitioner andrew m tiktin and sergio garcia-pages for respondent memorandum opinion haines judge the matter is before the court on the parties’ cross-motions for partial summary_judgment pursuant to rule the issues to be decided are whether the parties agreed to a settlement with respect to petitioner’s tax unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code as amended years ending date and years at issue and if not whether the notice of deficiency2 is barred because it was mailed after the period of limitations on the assessment of taxes had expired the following facts are based upon the parties’ pleadings memoranda and supporting documents see rule b they are stated solely for the purpose of deciding the parties’ cross- motions for partial summary_judgment and not as findings_of_fact in this case fed r civ p a background petitioner is a corporation with its principal_place_of_business in fort pierce florida during the years at issue petitioner was the parent company of a consolidated_group of affiliated corporations engaged in various aspects of the citrus industry in petitioner agreed to purchase stock owned by r william becker mr becker in petitioner one of the documents evidencing the transaction the agreement dated date the notice_of_deficiency determined deficiencies for petitioner’s tax years ending sept for and rather than and which we are identifying as the years at issue in petitioner sustained a net_operating_loss the amount of which is in dispute respondent’s denial of a dollar_figure amortization deduction taken by petitioner in reduced the net_operating_loss but did not result in a deficiency for that year rather respondent’s determination resulted in a reduction in petitioner’s net_operating_loss_carryback from resulting inter alia in reductions in the net operating losses in and see sec_6501 provided in part that for a period of years mr becker would not directly or indirectly engage in the processing or sale of citrus concentrate or fresh juices covenant_not_to_compete the total stated consideration for the transaction was dollar_figure plus interest payable over a period of years in its federal_income_tax return for the tax_year ending date petitioner deducted dollar_figure as an amortization expense respondent’s examination_division disallowed the amortization deduction in its entirety the case at bar was assigned to appeals officer neil kaufman mr kaufman to see whether it could be administratively resolved mr kaufman was also assigned the case involving mr becker the becker case in which the examination_division took the position that dollar_figure was allocable to the covenant_not_to_compete resulting in mr becker’s having to recognize dollar_figure of ordinary_income in terri n beach ms beach was mr kaufman’s supervisor and held the position of appeals team manager the parties executed form_872 consent to extend the time to assess tax extending the period of limitations for the years at issue to date shortly thereafter lawrence y leonard mr leonard undertook the representation of petitioner before respondent’s appeals_office appeals mr leonard was aware that mr kaufman had also been assigned the becker case on date mr leonard on behalf of petitioner wrote a letter to mr kaufman proposing inter alia of the dollar_figure which remains in dispute regarding the covenant_not_to_compete signed by william becker or dollar_figure would be allowed as a deduction for the fiscal_year this would increase the net_operating_loss for a net_operating_loss_carryback of dollar_figure would be taken for the fiscal_year on date mr kaufman wrote a letter to mr leonard which stated i have considered your settlement proposal in your faxed letter to me of date my response is as follows i am willing to allow of the remaining dollar_figure dollar_figure as a deduction in the fiscal_year i believe that the fiscal_year is open only under a loss carryback and thus the originally claimed bad_debt could not be claimed in that year unless the fiscal_year loss has already been examined by the examination_division i cannot allow anything at this time you may be able to file a carryback subsequently the rest of your proposal would be acceptable on date mr leonard wrote a letter to mr kaufman enclosing duplicate executed forms 872-a special consent to extend the time to assess tax which stated enclosed please find two executed special consent to extend the time to assess tax as we have discussed it appears that the sole issue impeding our resolution of this matter is the carryback of net_operating_loss from to i will forward to you within the next week my research which indicates that the loss is required to be taken in if is an open_year this letter will also confirm our discussion that remains an open_year for the purpose of net_operating_loss_carryback if this information is incorrect please let me know mr leonard on behalf of petitioner signed form 872-a on date and mr kaufman signed it on behalf of respondent on date the form 872-a signed by the parties had not been altered by any insertions additions or deletions the legal effect of the form 872-a signed by the parties is in dispute on date respondent issued a notice_of_deficiency in the becker case determining that mr becker must recognize dollar_figure of ordinary_income during the taxable_year on date mr leonard again wrote mr kaufman and stated as we have discussed my client becker holding corporation hereby accepts the proposal which you outlined in your date letter as i understand your proposal you will allow of the remaining dollar_figure to wit dollar_figure as a deduction in the fiscal_year this would increase the net_operating_loss for which would be carried back to the fiscal_year allow a fuel tax_credit for which was being disputed as a double deduction but which in fact was not in the amount of dollar_figure make no changes to tax years and as we had also discussed there remain issues outstanding for the above stated tax periods as well as tax period ending with which we would request your assistance but which are not contingencies to the acceptance of your proposal as you can see my clients would like to resolve any outstanding issues for tax years through inclusive please let me know how you wish to proceed regarding finalizing the details of becker holding corporation’s acceptance of the terms of your date letter i look forward to working with you to finally resolve this issue on date mr kaufman notified mr leonard that the case could not be resolved on the terms set out in his date letter on date respondent issued a notice_of_deficiency denying in full inter alia petitioner’s amortization deduction of dollar_figure taken in petitioner filed a timely petition with the court on date and respondent filed an answer on date the original petition did not set out the statute_of_limitations as an affirmative defense on date petitioner filed a motion for leave to file amended petition to include a statute_of_limitations defense as well as a claim that a settlement had been reached with appeals petitioner’s motion for leave to file amended petition was granted by the court and the amended petition was filed on date petitioner also filed on date a motion for summary_judgment supported by a memorandum of authorities with attached affidavits petitioner’s motion seeks judgment that a settlement had been reached or in the alternative that respondent’s notice_of_deficiency dated date is barred because it was issued after expiration of the period of limitations for assessment of taxes respondent filed an answer to amended petition on date and on date filed a motion for partial summary_judgment with supporting affidavits seeking judgment that no settlement had been reached and that the notice_of_deficiency was issued within the period of limitations for the assessment of taxes and therefore was not barred the parties filed objections to each others’ motions discussion a decision on a motion for partial summary_judgment may be rendered if the pleadings and other materials in the record show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the court has considered the pleadings and other materials in the record and concludes that there is no genuine issue of any material fact as it relates to the cross-motions of the parties and that a decision may be rendered as a matter of law i settlement petitioner contends that this case was settled by mr leonard and mr kaufman prior to the issuance of the notice_of_deficiency respondent contends that mr kaufman lacked the authority to bind the commissioner to a settlement and that therefore a settlement did not occur a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached 52_tc_420 supplemented by 53_tc_275 in tax cases settlement offers made and accepted by letters have been enforced as binding agreements 108_tc_320 affd without published opinion 208_f3d_205 3d cir haiduk v commissioner tcmemo_1990_506 himmelwright v commissioner tcmemo_1988_114 a settlement agreement may even be reached in the absence of a writing haiduk v commissioner supra citing 436_f2d_389 3d cir a settlement agreement may be reached by authorized agents or officials representing the parties see dorchester indus inc v commissioner supra pincite whether an attorney has authority to settle a case on behalf of a taxpayer is a factual question to be decided according to common_law principles of agency id see 85_tc_359 70_tc_623 the parties do not dispute that mr leonard had authority to bind petitioner to a settlement in the instant case settlement authority on behalf of the commissioner is delegated to officers identified in commissioner delegation orders sec_601_106 and ii statement of procedural rules delegation_order no rev effective date identifies the officers who are vested with the authority to settle cases before appeals ie regional_counsel regional_director_of_appeals chiefs assistant chiefs and associate chiefs of appeals offices appeals team chiefs and team managers as to their respective cases directors of an appeals operating_unit appeals area directors deputy appeals area directors and appeals team case leaders this court has repeatedly declined to enforce a settlement agreement when the person entering into the agreement on behalf of the commissioner lacked the authority to bind the commissioner see eg 507_f2d_406 2d cir affg 57_tc_720 and tcmemo_1973_145 75_tc_475 webb v commissioner tcmemo_1994_549 affd without published opinion 68_f3d_482 9th cir baratelli v commissioner tcmemo_1994_484 david v commissioner tcmemo_1993_621 affd 43_f3d_788 2d cir ginella v commissioner tcmemo_1991_625 respondent has offered declarations pursuant to u s c sec from mr kaufman and ms beach stating that mr kaufman did not hold any of the positions specified in delegation_order no when he was handling the instant case and therefore did not have the authority to settle the case the declarations further state that ms beach mr kaufman’s team manager did have the authority to settle but did not exercise her authority by entering into an agreement or approving any agreement settling the federal_income_tax liabilities of petitioner for the years at issue petitioner has failed to counter those declarations with anything but unsupported allegations 119_tc_157 it has long been held that persons dealing with an agent of the government must take notice of the limitations of his authority 345_f2d_558 ct_cl see 74_tc_743 affd per curiam 673_f2d_784 5th cir 27_tc_167 affd 251_f2d_405 8th cir petitioner had the responsibility to determine the extent of mr kaufman’s authority see 76_tc_209 affd 810_f2d_209 d c cir further the commissioner is not bound by an apparent settlement where an agent is without authority to compromise a taxpayer’s tax_liability 278_us_282 899_f2d_1149 11th cir 441_f2d_1129 5th cir gardner v commissioner supra pincite finally in each of the cases on which petitioner relies dorchester indus inc v commissioner supra haiduk v commissioner supra addison h gibson found v united_states 71a aftr 2d ustc par big_number w d pa affd without published opinion 958_f2d_362 3d cir the government official’s authority to settle was not at issue we conclude that mr kaufman had no authority to enter into a binding settlement agreement on behalf of the commissioner that a settlement was not approved by ms beach and that as a consequence no settlement occurred ii legal effect of form 872-a federal income taxes must be assessed within years from the date a return is filed sec_6501 petitioner claims the statute_of_limitations as an affirmative defense in its amended petition see rule the parties do not dispute the extension of the period of limitations to date but do dispute whether the form 872-a executed by the parties extended the period of limitations beyond date petitioner contends that the filing of the form 872-a extending the period of limitations for assessment was conditioned on the settlement reached petitioner argues that if the settlement did not occur the limitations_period for assessment expired on date and sec_6501 bars the assertion of the deficiencies respondent contends that the form 872-a filed by petitioner and accepted by respondent was unrestricted and extended the period of limitations for assessment and that as a consequence the notice_of_deficiency was timely form 872-a in general is an open-ended extension of the period of limitations for assessment of taxes which by its terms provides that it can be terminated by either party’s mailing to the other a form 872-t notice of termination of special consent to extend time to assess tax no form 872-t to terminate the special consent was mailed by either party in the instant case form 872-a also provides that the mailing of a notice_of_deficiency terminates the extension of time to assess as of days after the period during which the making of an assessment was prohibited because of the deficiency proceedings an agreement to extend the period of limitations for assessment and collection is not a contract but a waiver of a defense by the taxpayer 282_us_270 101_tc_374 affd without published opinion 40_f3d_385 5th cir smith v commissioner tcmemo_1989_87 nevertheless principles of contract law are significant because sec_6501 requires the use of a written_agreement to extend the period of limitations for assessment mecom v commissioner supra if a taxpayer wishes to place a condition on a written_agreement to extend the period of limitations the condition must be evidenced by an overt act for this purpose unsubstantiated conduct or verbal communications as in the instant case are insufficient see id pincite 90_tc_684 77_tc_1291 the form 872-a executed by the parties was not altered in any way there were no insertions additions or deletions made to the form itself the fact that petitioner may have intended to condition the special consent does not determine the agreement of the parties as we stated in kronish v commissioner supra pincite it is the objective manifestation of mutual assent as evidenced by the parties’ overt acts not the parties’ secret intentions that determines whether the parties have made an agreement the form 872-a signed by the parties standing alone is unconditional and unrestricted however we have held that a cover letter accompanying a form 872-a may place restrictive conditions on the special consent see aronson v commissioner tcmemo_1991_539 affd 989_f2d_105 2d cir smith v commissioner supra scheuerman v commissioner tcmemo_1984_ to effectively condition a special consent the cover letter must in some way contrast or alter the language of the form 872-a bellis v commissioner tcmemo_1994_28 aronson v commissioner supra scheuerman v commissioner supra in support of its position petitioner cites addison h gibson found v united_states supra in which a federal district_court held that a form_872 extending the period of limitations on excise_taxes was conditioned on a settlement by the attachment of a cover letter to the form_872 gibson found does not support petitioner’s position in gibson found a suit_for_refund of both federal income taxes and federal excise_taxes was filed in federal district_court id 71a aftr 2d pincite0 ustc at big_number the periods of limitation on both taxes were due to expire on date id 71a aftr 2d pincite8 ustc at big_number the appeals officer sent two separate form sec_872 one for income_tax and one we are not bound by a district court’s analysis but because of the reliance placed on addison h gibson found v united_states 71a aftr 2d ustc par big_number w d pa affd without published opinion 958_f2d_362 3d cir in petitioner’s argument we address it in our opinion see 110_tc_454 a e staley manuf105_tc_166 revd on other grounds and rem119_f3d_482 7th cir 83_tc_943 for excise_tax which if signed extended the periods of limitations for both to date id 71a aftr 2d pincite9 ustc at big_number on date the taxpayer’s attorney in gibson found returned the two executed separate form sec_872 with a cover letter to the appeals officer which stated the execution and filing of the consents are conditioned upon the following compromise of this case which we agreed to this morning the income_tax deficiency under sec_511 will be reduced by the sum of dollar_figure the foundation agrees to a deficiency of of the sec_4945 tax or dollar_figure id 71a aftr 2d pincite9 ustc at big_number one day after the date period of limitations had expired unless extended to date by the form sec_872 the appeals officer for some unknown reason proposed an entirely different settlement of the excise_tax ie percent of the excise_tax id 71a aftr 2d pincite9 ustc at big_number the appeals officer thereafter refused any attempt to settle the excise_tax issue at the amount specified in the taxpayer’s cover letter id the district_court treated the income_tax and excise_tax issues separately id 71a aftr 2d pincite1 to ustc at big_number to big_number the district_court enforced the settlement on the income_tax issue because neither party disputed the settlement that was reached either prior to or at the time of trial id with respect to the excise_tax the district_court held that the cover letter placed a condition on the taxpayer’s consent to extend the period of limitations ie settlement of the excise_tax issue pincite percent of the tax claimed id the district_court concluded that the period of limitations was not extended because the settlement reached was disputed and therefore the assessment of excise_tax was untimely id in the instant case petitioner did not place a condition in the cover letter accompanying the form 872-a the body of petitioner’s date cover letter has previously been quoted in full in this opinion there are no statements in the cover letter which alter the language of the form 872-a or in any way condition the special consent we hold that the form 872-a executed by the parties is unconditional and unrestricted therefore having concluded that a settlement was not reached and that the form 872-a executed by the parties is unrestricted and unconditioned we hold as a matter of law that the assessment_period for petitioner’s years at issue remained open with respect to the issues raised in the deficiency_notice accordingly petitioner’s motion for partial summary_judgment is denied and respondent’s motion for partial summary_judgment is granted in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing appropriate orders will be issued
